Title: From George Washington to Major General Horatio Gates, 19 July 1776
From: Washington, George
To: Gates, Horatio



Dear Sir,
New York July 19th 1776.

I expected ’ere this to have heard from you; as I have not, I will open the corrispondance by expressing my exceeding great concern on acct of the determination of your board of General Officers, to retreat from Crown Point to Ticonderago; assigning (contrary to the opinion of all your Field Officers) for reason, that the former place is not tenable with your present force, or the Force expected.
My concern arises from information, and a firm belief, that your relinquishing Crown point is, in its consequences, a relinquishment of the Lakes, and all the advantages to be derived therefrom; for it does not admit of a doubt, but that the Enemy will possess themselves, if possible, of that pass (wch is a key to all these Colonies) the moment you leave it, & thereby confine your Vessels to the narrow part of the Lake in front of that Post, or, by having them in the Rear of it cut off all kind of Supplies from, & intercourse between your Camp & them; securing by this means a free and uninterrupted passage into the three New England Governments for Invasion thereof.
Nothing but a belief that you have actually removed the Army from the point to Tyconderago, and demolishd the Works at the

former; and the fear of creating dissentions, & encouraging a Spirit of remonstrating against the conduct of Superior Officers by inferiors, have prevented me by Advice of the Genl Officers here, from directing the Post at Crown point to be held till Congress should decide upon the propriety of its Evacuation—As the case stands I can give no Order in the matter, least between two opinions; & places, neither are put into such a posture of defence, as to resist an advancing Enemy. I must however express my sorrow at the Resolution of your Council—& wish, that it had never happened; as every body who Speaks of it also does; & that the measure could yet be changed with Propriety.
We have the Enemy full in view of us, but their operations are to be suspended ’till the Reinforcement hourly expected, arrives, when I suppose there will soon be pretty warm work—Lord Howe is arrived. He & the Genl his Brother are appointed Commissioners to dispense pardons to Repenting Sinners.
My Compliments to the Gentlemen with you of my Acquaintance. I am Dr Sir Yr Most Obedt Servt

Go: Washington

